Exhibit 10.82

 

[Lonza Biologics plc Letterhead]

 

 

Patrick Murphy

Senior Vice President, Production Services

Abgenix, Inc.

6701 Kaiser Drive

Fremont, CA 94555

 

27th June 2003

 

Dear Mr. Patrick Murphy,

 

1.             The purpose of this letter agreement (“the Variation”) is to (i)
acknowledge termination of that certain Product Supply Agreement (relating to
product supply from the South Western Fermenter Hall), made between Lonza
Biologics plc” (“LB”) and Abgenix, Inc. (“Abgenix”) on 20th November 2000 (“the
Agreement”) and (ii) to modify the termination payment due LB from Abgenix under
the Agreement.  All capitalized terms not otherwise defined in this Variation
shall have the meanings set out in the Agreement.

 

2.             Under Clause 18.1 of Schedule 4 to the Agreement, Abgenix has the
right to terminate the Agreement by notice in writing to LB.  LB agrees that
Abgenix has served such notice and the parties agree that the Agreement shall
terminate on 30th June 2003.

 

3.             Notwithstanding any provisions of the Agreement, the parties
agree that, in consideration for LB being released from all of its obligations
under the Agreement, the termination fee payable by Abgenix under Clause 18 of
Schedule 4 to the Agreement shall be reduced to ₤17,000,000 (pounds sterling
seventeen million).  Such termination fee shall be in full and final settlement
of Abgenix’s obligations arising under Clauses 18.1 and 18.2 and LB’s
obligations arising under Clause 18.3 of the Agreement.  Such termination fee
shall be considered due in full on 30th June 2003 and shall be payable in 4
(four) equal installments of ₤4,250,000 on 1st October 2003, 1st February 2004,
1st May 2004 and 1st August 2004.  In the event that a payment is late, the full
sum outstanding shall become payable immediately and interest shall accrue on
any amount overdue at the rate of 4% (four percent) above the base lending rate
from time to time of HSBC Bank, interest to accrue on a day to day basis both
before and after judgment.

 

4.             LB hereby agrees, at no charge to Abgenix, to release those vials
of Abgenix product currently under final release review at such time in 2003,
after the date of this Variation when such final release review is complete.

 

5.             Each of the parties hereby agrees that, apart from the
obligations set forth in this Variation, it has no claim against the other
arising in respect of the Agreement.

 

--------------------------------------------------------------------------------


 

6.             The parties acknowledge that as partial inducement to entering
into this Variation, LB has agreed to make available manufacturing services to
Abgenix on terms and conditions to be reflected in a separate agreement.

 

7.             Any clauses in the Agreement expressed to survive the termination
of the Agreement shall so survive.

 

Yours sincerely,

 

/s/ Markus Gemuend

 

 


MARKUS GEMUEND

Chief Executive Officer

For and on behalf of Lonza plc

 

Accepted in full the above terms:

 

/s/ Kurt Leutzinger

 

 

Name:  Kurt Leutzinger

Title:  CFO

For and on behalf of Abgenix, Inc.

 

2

--------------------------------------------------------------------------------